          Case 1:19-cv-01279-TJK Document 26 Filed 10/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD AND             )
BUZZFEED INC.                 )
               Plaintiffs,    )
                              )                    Civil Action No. 1:19-CV-01279-TJK
      v.                      )
                              )
DEPARTMENT OF JUSTICE,        )
ET AL.                        )
                  Defendants. )
______________________________)


                                             NOTICE

       Defendants hereby notify the Court that in the separate, but related matter in which the

subject of Plaintiffs’ emergency motion is also being litigated, see ECF No. 25 at 4 (citing Buzzfeed

et al. v. DOJ et al., No. 19-cv-1278 (D.D.C.) (Walton, J.) (the “Buzzfeed 1278 Litigation”)), the

government has filed a supplemental declaration from White House Chief of Staff, Mark

Meadows, in accordance with Judge Walton’s order of October 16, 2020. See id. at n.4 (describing

order). The as-filed notice and declaration are attached hereto as Exhibit A for the Court’s

reference. See Buzzfeed 1278 Litigation, ECF Nos. 112 & 112-1.



Dated: October 20, 2020                               Respectfully Submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General
                                                      Civil Division

                                                      MARCIA BERMAN
                                                      Assistant Director, Federal Programs Branch

                                                      /s/ Jonathan D. Kossak     s

                                                      JONATHAN D. KOSSAK
                                                      Trial Attorney (DC Bar # 991478)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
Case 1:19-cv-01279-TJK Document 26 Filed 10/20/20 Page 2 of 2




                                  1100 L Street, NW
                                  Washington, D.C. 20005
                                  Tel. (202) 305-0612
                                  Fax (202) 616-8470
                                  Email: jonathan.kossak@usdoj.gov

                                  Counsel for Defendants




                              2
